    18-10122-jlg      Doc 231
                          227      Filed 01/08/20
                                         01/03/20      Entered 01/08/20
                                                                01/03/20 10:21:19
                                                                         14:27:24          Main Document
                                                      Pg 1 of 2
                                                                                        Joseph S. Maniscalco, Esq.
LAMONICA HERBST & MANISCALCO, LLP                                                                           Member
Moving Forward. Staying Ahead.®                                                                 p: 516.826.6500 x218
                                                                                              jsm@lhmlawfirm.com


                                                              January 3, 2020

    By ECF & E-Mail                                       MEMORANDUM ENDORSED ORDER
    Honorable James L. Garrity, Jr.                       The adjournment requested herein is granted. All matters in
    United States Bankruptcy Court                        this case are hereby adjourned to February 12, 2020 at
    Southern District of New York                         10:00am (EST). Debtor's Counsel shall file with the Court
    One Bowling Green                                     (and deliver two single-sided copies to Chambers) a Status
    New York, New York 10004-1408                         Report by February 5, 2020 at 4:00pm (EST).
    Garrity.chambers@nysb.uscourts.gov
                                                   Dated: January 8, 2020                  /s/ James L. Garrity, Jr.
                     Re:     Penny Ann Bradley     New York, NY                            Honorable James L. Garrity Jr.
                             Chapter 11                                                    United States Bankruptcy Judge
                             Case No. 18-10122 (JLG)

    Dear Judge Garrity:

            This firm is special counsel to Penny Ann Bradley (the “Debtor”). The Debtor is pleased
    to report that a resolution of the claims of Lewis H. Berman LLC has occurred and the Debtor is
    in the process of preparing a Stipulation, which will be filed with the Court for approval.

            The following matters are currently scheduled for a hearing on January 8, 2020:

            (i)      Case Status Conference;
            (ii)     The Motion of NSM82 LLC to Appoint a Chapter 11 Trustee Pursuant to 11
                     U.S.C. § 1104(a) [Dkt. No. 131] (the “NSM Motion”);
            (iii)    The Motion of Lewis H. Berman LLC (“Berman”) to Appoint a Chapter 11
                     Trustee Pursuant to 11 U.S.C. § 1104(a) [Dkt. No. 167] (the “Berman Motion”);
            (iv)     The Debtor’s Objection to Proof of Claim Number 3 Filed by Atlas Union Corp.
                     (“Atlas”) [Dkt. No. 172] (the “Atlas Claim Objection”);
            (v)      The Debtor’s Objection to Proof of Claim Number 6 Filed by Russell and Lydia
                     Pollack (the “Pollacks”) [Dkt. No 183] (the “Pollack Claim Objection”); and
            (vi)     The United States Trustee’s (the “UST”) Motion to Convert This Case to a Case
                     Under Chapter 7 [Dkt. No. 185] (the “UST Motion”).

          As a result of the Berman resolution, the Debtor and Berman request that the Berman
    Motion be adjourned.

          Discussions have been ongoing with the UST and the Debtor and the UST request that
    the UST Motion be adjourned as well.

           The Debtor is fairly close to resolving claims with Pollack and the parties thereto would
    request that the Pollack Claim Objection be adjourned as well.




        3305 Jerusalem Avenue, Wantagh, New York 11793│ p: 516.826.6500 │ f: 516.826.0222│ www.lhmlawfirm.com
18-10122-jlg    Doc 231
                    227       Filed 01/08/20
                                    01/03/20      Entered 01/08/20
                                                           01/03/20 10:21:19
                                                                    14:27:24          Main Document
                                                 Pg 2 of 2
LAMONICA HERBST & MANISCALCO, LLP

Honorable James L. Garrity, Jr.
January 3, 2020
Page 2

       Atlas and NSM have agree to adjourn the NSM Motion and the Atlas Claim Objection
and we are awaiting a response.

       In view of the above, the Debtor would request that the Case Status conference also be
adjourned. Therefore, all matters in the Debtor’s case would be adjourned.

       Thank you for your consideration.

                                                         Respectfully submitted,
                                                         s/ Joseph S. Maniscalco
                                                         Joseph S. Maniscalco

cc: Nolan E. Shanahan, Esq; Jacob S. Frumkin, Esq.;
    Daniel S. Alter, Esq.; Serene K. Nakano, Esq.;
    Kenneth Baum, Esq.; David Hartheimer, Esq.;
    Richard Levy, Esq.; Sandy Mayerson, Esq.;
    Marion R. Harris, Esq.




   3305 Jerusalem Avenue, Wantagh, New York 11793│ p: 516.826.6500 │ f: 516.826.0222│ www.lhmlawfirm.com
